PER CURIAM
Defendant appeals convictions for attempted first degree assault and conspiracy to commit first degree assault. His only assignment is that the court erred as a matter of law by failing to merge the two convictions into a single conviction under ORS 161.485(2). The state agrees that the court erred. We accept that concession.1
Convictions vacated; remanded with instructions to enter single conviction and for resentencing.

 The parties debate which one of the convictions should survive after the trial court merges them. That is a decision to be made in the first instance by the trial court.